Order, Supreme Court, New York County (William A. Wetzel, J.), which denied defendant’s motion for resentencing under the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application. Defendant played a significant role in a large scale drug trafficking operation. Moreover, she had a prior federal drug conviction that resulted in her deportation, after which she illegally reentered the United States and committed the subject crime. Evidence of her rehabilitation while incarcerated did not overcome the factors militating against resentencing (see e.g. *254People v Marte, 44 AD3d 442 [2007]). Concur—Lippman, P.J., Mazzarelli, Andrias, Buckley and Sweeny, JJ.